Proceeding pursuant to CPLR article 78 to review a determination of the respondent Secretary of State, dated January 5, 1976, which, after a hearing, found that petitioner had demonstrated untrustworthiness and suspended his broker’s license for a period of three months or, in lieu thereof, fined him $250. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. On this record, we believe that the determination was based upon substantial evidence and that petitioner was afforded a full and fair hearing. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.